Citation Nr: 1720791	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Additionally, in March 2014, February 2015, and October 2015, the Board remanded this claim for further development which has since been completed.  The claim has thus been returned to the Board for appellate consideration. 

In April 2011, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a hip disability was raised by the record in a September 2014 statement, and was referred by the Board to the RO for adjudication in February 2015.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for a back disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.    

In making this determination, the Board is cognizant that the Veteran's claim has been the subject of three prior remands.  However, VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Such a duty mandates that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Veteran underwent VA back examination in October 2007.  At that time, the VA examiner opined that it was less likely than not that the claimed condition was related to the Veteran's service-connected left knee disability.  By way of rationale, the examiner noted his consideration of the Veteran's history, the examiner's evaluation, the lack of supporting documentation in the Veteran's service treatment records (STRs), and the lack of medical research to substantiate the claim.  

The Board finds the examiner's opinion to be inadequate for several reasons.  First, the examiner does not address the full scope of entitlement theories as presented by this case; specifically, the examiner provided no opinion regarding direct service connection or whether the Veteran's claimed back disability was aggravated by his service-connected left knee disability or the treatment thereof.  See Shedden v. Principi, 381 F.3d 1163 (2004); El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Further, the rationale provided stands as a mere recitation of the factors that allegedly influenced the examiner's negative nexus opinion, but fails to address the relevant fact circumstances specific to this case, including the Veteran's unique medical history and the nature of his current back disability.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007)(holding that an examination that provides an etiology opinion without a rationale is inadequate); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").   

Accordingly, the Board finds that a remand is now warranted such that an adequate VA etiological opinion, as supported by a detailed rationale, may be obtained.   

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from February 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a new VA back examination.  The claims file, including service treatment records, must be sent to the examiner for review.  The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.  

The examiner must indicate the following:

a.  Identify any back disability that the Veteran demonstrated during the appeals period;

b.  For each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service, to include foreign service in Vietnam;

c.  Also for each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused, or chronically aggravated, by the Veteran's service-connected left knee disability or the treatment thereof.  The examiner is specifically asked to address a May 2006 statement wherein the Veteran reports that a doctor "told him that his lower back injury is due to his walking and standing problems directly related to his left knee."  To that end, the Board notes that records related to the above-referenced treatment are not available for review, as VA does not cover fees to obtain private medical records.   

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Readjudicate the claim for service connection for a back disability.  If the benefit remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

[CONTINUED ON NEXT PAGE]


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






